LAWRENCE G. CRAHAN, Judge.
Movant, Benjamin Bird, appeals from the motion court’s order dismissing his Rule 29.15 motion for post-conviction relief. The motion court found that Mov-ant’s Rule 29.15 motion was prematurely filed because his direct appeal was still pending. Movant concedes the motion was filed early but argues this is not grounds for dismissal of his motion. The State agrees and joins with Movant to request the matter be reversed and remanded to the trial court. We reverse and remand.
This case is controlled by our recent decision in Nolan v. State, 959 S.W.2d 939 (Mo.App. E.D.1998), where the motion court had dismissed a Rule 29.15 motion because it was filed while the direct appeal was still pending. We reversed and remanded for reinstatement of the motion, holding, “Prematurity of filing a motion for post-conviction relief is not by itself a ground for dismissal.” Id. at 940. We find no difference between Nolan and the case at hand.
Accordingly, the order of the motion court is reversed and the cause is remanded for the motion court to reinstate Mov-ant’s Rule 29.15 motion for post-conviction relief.
RHODES RUSSELL, C.J., RICHARD B. TEITELMAN, J., concur.